DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 9th, 2022, has been filed. Claim 1 has been amended. Claims 199 & 200 are new. Claims 1-20, 199, & 200 remain pending.
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed September 9th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 & 35 USC 103 have been fully considered and are persuasive.  Regarding independent claim 1, applicant argues, that as amended to include “inward deformation”, claims 1-20 overcome the previous rejections. The examiner agrees and the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102 (Haarala) and 35 USC 102 (Heimbecher).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, & 199-200 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haarala et al. (US 20020156430 A1), hereinafter Haarala.
Regarding claim 1, Haarala discloses an ablation catheter (the examiner notes that the recitation of ablation in the preamble of the claim is not taken by the examiner to limit the catheter in any structural manner that is different than being set forth in the prior art reference) comprising: a catheter body ([0063]; Figure 1—element 7) defining a fluid delivery lumen ([0063]; Figure 1—element 10), and a deformable tip secured to the catheter body ([0063]; Figure 1—element 12), wherein the deformable tip comprises one or more valves ([0064]; Figure 1—element 20) that are configured to open in response to inward deformation of the deformable tip upon contact with target tissue ([0004], [0005], [0087], & [0091]; Figure 24 & 27; it is the examiners position that the deformable tip with the one or more valves of Haarala would be capable of opening in response to inward deformation of the deformable tip upon contact with target tissue; see further Figures 24 & 27 which shows that one arrangement of the valve is capable of inwardly flexing to an open position, as such since the valves on the tip are capable of opening by flexing inwardly/deforming inwardly, it is the examiner’s position that the structure of the deformable tip and one or more valves is readily capable of an inward deformation upon contact with target tissue thereby providing for the one or more valves to flex inwardly and open in response to the inward deformation), and wherein the ablation catheter is configured to permit liquid communication between an interior of the deformable tip and an exterior of the deformable tip in response to a deformation of the tip ([0064]; the valves permit fluid communication between the body environment and the catheter lumen 10).
Regarding claim 2, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala further discloses wherein the deformable tip is formed of an elastomeric material ([0110]; the catheter can be made of silicones, polyester elastomers, etc.)
Regarding claim 6, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala further discloses wherein the one or more valves comprise one or more slits extending through a wall of the deformable tip ([0064]; Figure 1—element 20; slit valve 20).
Regarding claim 7, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala further discloses wherein the one or more valves comprise 3- legged slits extending through the wall of the deformable tip ([0097]; Figure 29A—elements 371; the slit valve can include three generally linear slits 371).
Regarding claim 8, Haarala discloses all of the limitations of claim 6, as described above. 
Haarala further discloses wherein the one or more slits extend through a recessed region of the wall of the deformable tip ([0004] & [0091]; Figures 25 & 27—element 352 & 353; the slit can be made in a concave wall portion which facilitates flexing inwardly).
Regarding claim 10, Haarala discloses all of the limitations of claim 8, as described above. 
Haarala further discloses wherein the recessed region of the wall of the deformable tip is hemispherical ([0004] & [0091]; Figure 25—element 353; concave region 343 around slit is portrayed as hemispherical).
Regarding claim 199, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala further discloses wherein the interior of the deformable tip is configured to receive fluid from the fluid delivery lumen ([0063] & [0064]; Figure 1—element 10 & 20).
Regarding claim 200, Haarala discloses an ablation catheter (the examiner notes that the recitation of ablation in the preamble of the claim is not taken by the examiner to limit the catheter in any structural manner that is different than being set forth in the prior art reference) comprising: a catheter body ([0063]; Figure 1—element 7); a deformable tip carried by a distal end portion of the catheter body ([0063]; Figure 1—element 12); and a shape-activated valve in a region of the deformable tip ([0064]; Figure 1—element 20), wherein the shape-activated valve is configured to open in response to inward deformation of the deformable tip resulting from contact between the region and target tissue ([0004], [0005], [0087], & [0091]; Figure 24 & 27; it is the examiners position that the deformable tip with the one or more valves of Haarala would be capable of opening in response to inward deformation of the deformable tip upon contact with target tissue; see further Figures 24 & 27 which shows that one arrangement of the valve is capable of inwardly flexing to an open position, as such since the valves on the tip are capable of opening by flexing inwardly/deforming inwardly, it is the examiner’s position that the structure of the deformable tip and one or more valves is readily capable of an inward deformation upon contact with target tissue thereby providing for the one or more valves to flex inwardly and open in response to the inward deformation) to permit liquid communication between an interior of the deformable tip and an exterior of the deformable tip ([0064]; the valves permit fluid communication between the body environment and the catheter lumen 10).
Claims 1, 3-6, 14-16, 18-19, & 199-200 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heimbecher et al. (US 20140364848 A1), hereinafter Heimbecher.
Regarding claim 1, Heimbecher discloses an ablation catheter comprising: a catheter body ([0076]; Figure 4 & 5—element 74) defining a fluid delivery lumen ([0076]; Figure 5—element 104), and a deformable tip secured to the catheter body ([0076]; Figure 4 & 5—elements 76 & 78; electrodes 76 & 78 are configured to bend along the longitudinal axis and deform when engaging tissue such that the cross-sectional shape of electrodes 76 & 78 changes and may also be configured to shorten when pressed against tissue), wherein the deformable tip comprises one or more valves ([0076]; Figures 4 & 6—element 86; the electrodes 76 & 78 both include one or more elongate slits 86 extending through all of the thickness of the electrode wall 88) that are configured to open in response to inward deformation of the deformable tip upon contact with target tissue ([0076]; the electrodes 76 & 78 are configured to bend and deform when engaging tissue, the slits 86 are configured to direct fluid flow toward the contact interface with tissue (slits will be spread further apart upon bending of electrodes), while fluid flow away from the contact interface is limited (slits will be in a compressed position)), and wherein the ablation catheter is configured to permit liquid communication between an interior of the deformable tip and an exterior of the deformable tip in response to a deformation of the tip ([0076]; Figure 5—element 104).
Regarding claim 3, Heimbecher discloses all of the limitations of claim 1, as described above. 
Heimbecher further discloses a conductive member ([0076]; Figure 4 & 5—element 76 & 78) configured to deliver current to liquid within the deformable tip ([0076]; Figure 5—element 104) such that liquid passing from the interior of the deformable tip to the exterior of the deformable tip can convey RF energy away from the deformable tip ([0005] & [0076]; the pair of electrodes 76 & 78 function as ablation delivery members; fluid flow with be conveyed through slits 86 toward the contact interface with tissue).
Regarding claim 4, Heimbecher discloses all of the limitations of claim 1, as described above. 
Heimbecher further discloses wherein the ablation catheter is configured to emit RF energy away from the deformable tip in response to the deformation of the deformable tip ([0076]; electrodes 76 & 78 function as ablation delivery members, electrodes 76 & 78 are configured to deform when engaging tissue, and fluid is directed from the fluid delivery tube 104 through slits 86 that are open at the contact interface with tissue).
Regarding claim 5, Heimbecher discloses all of the limitations of claim 4, as described above. 
	Heimbecher further discloses wherein the RF energy is transmitted from the interior of the deformable tip to the exterior of the deformable tip via liquid exiting the deformable tip ([0005], [0069], & [0076]; Figures 4-6—elements 76, 78, 86, & 104).
Regarding claim 6, Heimbecher discloses all of the limitations of claim 1, as described above. 
Heimbecher further discloses wherein the one or more valves comprise one or more slits extending through a wall of the deformable tip ([0076]; the slits 86 extend through all of the thickness of the electrode wall 88).
Regarding claims 14, Heimbecher discloses all of the limitations of claim 1, as described above. 
Heimbecher further discloses wherein a support structure is configured to support a proximal end region of the deformable tip ([0076]; Figure 4 & 6—elements 78, 94, 96, & 98; the examiner is considering the support structure as the proximal most portion of electrode 78; see figure below).

    PNG
    media_image1.png
    467
    563
    media_image1.png
    Greyscale

Regarding claim 15, Heimbecher discloses all of the limitations of claim 14, as described above. 
Heimbecher further discloses wherein the support structure includes one or more ribs that extend along the proximal end region of the deformable tip ([0076]; Figure 4 & 6—elements 78 & 94; the examiner is considering the ribs as the portions between blocks 94; see figure below).
    PNG
    media_image2.png
    315
    465
    media_image2.png
    Greyscale

Regarding claim 16, Heimbecher discloses all of the limitations of claim 14, as described above. 
Heimbecher further discloses wherein the support structure is integral with a wall of the deformable tip ([0076]; Figure 4 & 6—elements 78; see figure in above rejection of claim 14; support structure is part of electrode 78).
Regarding claim 18, Heimbecher discloses all of the limitations of claim 14, as described above. 
Heimbecher further discloses wherein the support structure comprises a plurality of fingers that extend along the proximal end region of the deformable tip ([0076]; Figure 6—elements 94, 96, & 98; the examiner is considering the fingers as the longitudinally extending neck portions 96 & head portions 98 of the support structure; see figure below).

    PNG
    media_image3.png
    321
    471
    media_image3.png
    Greyscale

Regarding claim 19, Heimbecher  discloses all of the limitations of claim 18, as described above. 
Heimbecher further discloses one or more electrodes attached to one or more of the fingers ([0076]; Figure 4 & 6—element 78; the support structure as shown in the above figures of rejections 14 & 18, is part of the electrode 78 therefore the fingers 94, 96, & 98 comprise electrode 78/ electrically conductive areas that function as part of electrode 78).
Regarding 199, Heimbecher discloses all of the limitations of claim 1, as described above. 
Heimbecher further discloses wherein the interior of the deformable tip is configured to receive fluid from the fluid delivery lumen ([0076]; Figure 4, 5, & 6—elements 76, 78, 86, & 104).
Regarding claim 200, Heimbecher  discloses an ablation catheter comprising: a catheter body ([0076]; Figure 4 & 5—element 74); a deformable tip carried by a distal end portion of the catheter body ([0076]; Figure 4 & 5—elements 76 & 78; electrodes 76 & 78 are configured to bend along the longitudinal axis and deform when engaging tissue such that the cross-sectional shape of electrodes 76 & 78 changes and may also be configured to shorten when pressed against tissue); and a shape-activated valve in a region of the deformable tip ([0076]; Figures 4 & 6—element 86; the electrodes 76 & 78 both include one or more elongate slits 86 extending through all of the thickness of the electrode wall 88), wherein the shape-activated valve is configured to open in response to inward deformation of the deformable tip resulting from contact between the region and target tissue ([0076]; the electrodes 76 & 78 are configured to bend and deform when engaging tissue, the slits 86 are configured to direct fluid flow toward the contact interface with tissue (slits will be spread further apart upon bending of electrodes), while fluid flow away from the contact interface is limited (slits will be in a compressed position); to permit liquid communication between an interior of the deformable tip and an exterior of the deformable tip ([0076]; Figure 5—element 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haarala in view of O’Day (previously presented-US 20130138077 A1), hereinafter O’Day.
Regarding claim 9, Haarala discloses all of the limitations of claim 8, as described above. 
	Haarala does not disclose wherein the recessed region of the wall of the deformable tip is tetrahedral-shaped. 
O’Day teaches a slit valve catheter ([0016]; Figure 2—element 16)comprising a plurality of valves ([0018]; Figure 2—element 40), wherein the one or more valves extend through a recessed region in the catheter ([0029]; Figure 6—elements 242 & 250), and wherein the recessed region of the wall of the deformable tip is tetrahedral-shaped ([0026], & [0029]; Figure 6—element 242 & 250; the port 240 is defined by a set of four convergent leaves 242 defining four radiating slits 250, the region recesses inwardly from interior wall 28).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala, to include the slit valve configuration as taught by O’Day, as both references and the claimed invention are directed towards slit valve catheters for delivering fluid from an interior catheter lumen to an exterior of the catheter via valves. As disclosed by O’Day, the valve can comprise four leaves defining four slits defining a recessed region ([0026] & [0029]), such that the terminal tip of the leaves extend inwardly so it is incident to an outward flow of fluid from the fluid supply passage ([0023]), and the multiple slit ports may control infusion flow such that distal attenuation of infusion rate is substantially reduced ([0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala, to include the teachings of O’Day, as described above, as such a modification would allow the terminal tip of the recess to be positioned such that it is incident to an outward flow of fluid from the fluid supply, and control infusion flow such that distal attenuation of an infusion rate is substantially reduced. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haarala in view of Morris et al. (previously presented-US 20040176743 A1), hereinafter Morris.
Regarding claim 11, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala does not disclose wherein the deformable tip comprises support regions between adjacent valves.
Morris teaches a catheter ([0016]; Figure 1—element 10) comprising a deformable tip with a plurality of valves ([0016]; Figure 1—element 19 & 22) for delivering fluid from an interior of the catheter to an exterior of the catheter ([0016]), wherein the deformable tip comprises support regions ([0034]; Figure 4—elements 43) between adjacent valves ([0034]; Figure 4—element 22) .
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala, to include the support regions between the adjacent valves, as taught by Morris, as both references and the claimed invention are directed toward catheters with valves for supplying fluid to tissue. As disclosed by Morris, the catheter can include non-uniform thickness, where the thickness of a portion surrounding each slit is greater than the thickness of the major portion of the catheter body, the thickness portion surrounding the slit serves to stiffen a hinge-like structure thereby fine tuning the responsiveness of the slit ([0034]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala, to include the support regions, as taught by Morris, as such a modification would stiffen the hinge-like structure of the slit thereby fine tuning the responsiveness of the slit. 
Regarding claim 12, Haarala in view of Morris disclose all of the limitation of claim 11, as described above. 
Morris further teaches wherein the support regions comprise ribs ([0034]; Figure 4—elements 43; greater thickness region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala, to include the support regions between the adjacent valves, as taught by Morris, as both references and the claimed invention are directed toward catheters with valves for supplying fluid to tissue. As disclosed by Morris, the catheter can include non-uniform thickness, where the thickness of a portion surrounding each slit is greater than the thickness of the major portion of the catheter body, the thickness portion surrounding the slit serves to stiffen a hinge-like structure thereby fine tuning the responsiveness of the slit ([0034]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala, to include the support regions, as taught by Morris, as such a modification would stiffen the hinge-like structure of the slit thereby fine tuning the responsiveness of the slit. 
Regarding claim 13, Haarala in view of Morris disclose all of the limitations of claim 12, as described above. 
Morris further teaches wherein the ribs ([0034]; Figure 4—elements 43; greater thickness region) are attached at opposite ends to walls of adjacent valves ([0034]; Figure 4—elements 22; ribs 43 are located on opposite ends of the valve 22).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala, to include the support regions between the adjacent valves, as taught by Morris, as both references and the claimed invention are directed toward catheters with valves for supplying fluid to tissue. As disclosed by Morris, the catheter can include non-uniform thickness, where the thickness of a portion surrounding each slit is greater than the thickness of the major portion of the catheter body, the thickness portion surrounding the slit serves to stiffen a hinge-like structure thereby fine tuning the responsiveness of the slit ([0034]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala, to include the support regions, as taught by Morris, as such a modification would stiffen the hinge-like structure of the slit thereby fine tuning the responsiveness of the slit. 
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haarala in view of Sansoucy (US 20140012209 A1), hereinafter Sansoucy.
Regarding claim 14, Haarala discloses all of the limitations of claim 1, as described above. 
Haarala does not disclose wherein a support structure is configured to support a proximal end region of the deformable tip.
Sansoucy teaches a catheter comprising a deformable tip ([0053]; Figures 2-3B—element 100; valve tip) comprising a plurality of valves ([0053]; Figure 2, 3A, & 3B—elements 118 & 120; distal tip valve 118 & proximal tip valves 120); wherein a support structure is configured to support a proximal end region of the deformable tip ([0054]; Figure 3A-3D—element 124; the tip body 112 may include an internal support structure 124 to support proximal valves 120).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as both references and the claimed invention are directed toward catheters with valves for delivering fluid to tissue. As disclosed by Sansoucy, the support structure supports the proximal valves located in the catheter tip and prevents the internal catheter lumen from collapsing in the area adjacent to the valves. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as such a modification would provide support to the proximal catheter tip and proximal valves, as well as prevent the internal catheter lumen from collapsing in the area adjacent to the valves. 
Regarding claim 15, Haarala in view of Sansoucy disclose all of the limitations of claim 14, as described above. 
	Sansoucy further teaches wherein the support structure includes one or more ribs that extend along the proximal end region of the deformable tip ([0054]; Figures 3C & 3D—elements 126; support structure may include a skeletal system defined by ribs 126).
Regarding claim 16, Haarala in view of Sansoucy disclose all of the limitations of claim 14, as described above. 
Sansoucy further teaches wherein the support structure is integral with a wall of the deformable tip ([0054]; the distal catheter body is overmolded about support structure).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as both references and the claimed invention are directed toward catheters with valves for delivering fluid to tissue. As disclosed by Sansoucy, the support structure supports the proximal valves located in the catheter tip and prevents the internal catheter lumen from collapsing in the area adjacent to the valves. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as such a modification would provide support to the proximal catheter tip and proximal valves, as well as prevent the internal catheter lumen from collapsing in the area adjacent to the valves. 
Regarding claim 17, Haarala in view of Sansoucy disclose all of the limitations of claim 14, as described above. 
Sansoucy further teaches wherein the support structure is a component that is attached to the deformable tip ([0054]; the distal catheter body is over molded about support structure).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as both references and the claimed invention are directed toward catheters with valves for delivering fluid to tissue. As disclosed by Sansoucy, the support structure supports the proximal valves located in the catheter tip and prevents the internal catheter lumen from collapsing in the area adjacent to the valves. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slit valve catheter, as disclosed by Haarala to include the support structure, as taught by Sansoucy, as such a modification would provide support to the proximal catheter tip and proximal valves, as well as prevent the internal catheter lumen from collapsing in the area adjacent to the valves. 
Regarding claim 18, Haarala in view of Sansoucy disclose all of the limitations of claim 14, as described above. 
	Sansoucy further teaches wherein the support structure comprises a plurality of fingers that extend along the proximal end region of the deformable tip ([0054]; Figure 3C & 3D—element 127; the support system comprises longitudinal supports 127 such that ribs 126 extend between longitudinal supports 127)
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Accordingly, claims 1-19, 199, & 200 are rejected. Claim 20 is objected to as being dependent upon a rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794